Citation Nr: 0217548	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an unappealed decision dated in March 2001, the Board 
denied that portion of the veteran's appeal pertinent to 
whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for a 
lung disability; as such the matter is no longer in 
appellate status and will not be discussed herein.  In March 
2001, the Board remanded the issue of entitlement to service 
connection for degenerative joint disease of the back for 
additional development.  The case has now returned from the 
RO and is ready for consideration by the Board.

In its March 2001 decision, the Board also referred the 
matter of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), to the RO for appropriate action.  During 
the pendency of the remand, by rating decision dated in 
December 2001, the RO granted service connection for PTSD 
and an adjustment disorder and assigned a 30 percent 
evaluation, effective May 25, 2000.  That rating decision 
represented a full grant of the benefit sought, i.e. service 
connection.  A review of the record does not reflect that 
the veteran has expressed disagreement with the "down-
stream" issue of the effective date or the disability 
evaluation assigned to the RO's grant of service connection.  
Thus, that matter is not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  Also, in the December 2001 rating decision, the 
RO denied an increased rating for mycosis fungoides, then 
evaluated as 30 percent disabling.  The veteran timely 
expressed disagreement with that determination and the RO 
issued a statement of the case in May 2002.  Thereafter, 
however, the veteran requested review by a Decision Review 
Officer (DRO) instead of following traditional appeal 
procedures.  The DRO's review resulted in a grant of a 50 
percent rating for mycosis fungoides, effective May 25, 
2000, and a grant of a 60 percent rating, effective August 
30, 2002.  The veteran was advised that such determination 
was a complete grant of the benefits sought on appeal and 
that his appeal was considered resolved.  He was advised via 
letter dated in October 2002 as to the procedures by which 
to disagree with that determination.  The issue was not, 
however, thereafter addressed in any written communication 
from the veteran or his representative.  Therefore, the 
Board has also concluded that the veteran is not currently 
seeking appellate review with respect to this matter.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  A chronic back disability was not present in service, 
degenerative joint disease of the back was not manifested 
within one year of service discharge, and current back 
disability is not etiologically related to the veteran's 
period of active service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
active service and the incurrence or aggravation of 
degenerative joint disease of the back during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by the 
RO.  The record reflects that through the statement of the 
case and supplements thereto, the veteran has been informed 
of the requirements for the benefit sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determination.  In a letter dated in April 1999, the RO 
advised the veteran that in order to support his claim he 
must provide evidence of a current back disability, evidence 
of incurrence or aggravation of a disease or injury in 
service, and evidence of a nexus or link between the two.  
Then, in a letter dated in June 2001, the veteran was 
informed that the Board had remanded his claim in order to 
collect additional evidence.  In that letter the veteran was 
advised as to the enactment of the VCAA and informed that to 
substantiate his claim he should submit additional medical 
evidence.  In this letter VA also informed the veteran of 
the assistance that it would provide in obtaining evidence 
and information in support of the claim and of the 
information needed from him to enable VA to obtain evidence 
and information in support of his claim.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the Board notes that the 
veteran's service medical records and identified records of 
VA and private treatment have been associated with the 
claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The Board further notes that all action requested in its 
March 2001 remand has been satisfactorily completed, to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, contemporary records of VA medical 
care have been associated with the claims file and the 
veteran has been afforded an appropriate VA examination to 
determine the nature and etiology of any currently present 
back disability.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

Factual Background

Service medical records reflect that on one occasion in 
March 1968 the veteran complained of having pulled a muscle 
in his neck, with resultant soreness in his right shoulder 
muscle.  Service medical records document no complaint 
specific to the veteran's back and show no diagnosis or 
abnormal finding pertaining to the veteran's back.  The 
clinical evaluation on examination for discharge revealed a 
normal spine and musculoskeletal system.

Reports of VA X-rays, dated in October 1981, include note of 
very minimal hypertrophic spurring of the vertebral bodies 
in the dorsal spine.  An outpatient entry dated in November 
1981 notes the veteran's complaints of recurring aching in 
the neck and of numbness and tingling in the hands; the 
assessment was to consider thoracic outlet syndrome.  In 
early 1982, the veteran underwent electromyogram and nerve 
conduction testing, which revealed right hand carpal tunnel 
syndrome.  He underwent corrective surgery for such.  

The record contains a private medical consultation report 
dated in January 1983.  The examination primarily pertained 
to the skin but includes note that review of the veteran's 
systems was unremarkable.  On a private medical 
questionnaire received in February 1983, the veteran 
reported that he had had recent backaches and morning 
stiffness.  

The veteran was seen at the Gage County Medical Clinic in 
July 1992.  He reported that he had been working with pipe 
wrenches, with significant stress, and that the next day he 
had experienced a sudden onset of low back pain at the L3 
level, along with pain and tingling in the left leg.  The 
impression was low back strain.  X-rays showed no bony 
abnormalities except for a congenital defect in the 
posterior arch of L5.  Later in July 1992 it was noted that 
the veteran had persistent low back strain and he was 
recommended for physical therapy.  In July 1993 the veteran 
was again seen for lumbar strain.  He was treated with 
injection, physical therapy and medications.  Later in July, 
and in August 1993, the impression was low back strain, 
resolving.  The veteran was allowed to return to full 
activity at work, with the advice to work on stretching and 
strengthening exercises and especially weight loss.  The 
examiner advised that these concerns were a good portion of 
why the veteran's back had been a recurrent problem.  

A VA Agent Orange examination was conducted in August 1995.  
At that time examination of the veteran's back was normal.

In September 1998, the veteran was seen at the Wymore 
Medical Clinic for complaints of back problems.  It was 
noted that he had been seen a year earlier and that surgery 
was advised.  The veteran had declined and now returned with 
complaints of being unable to work.  The impression was disc 
syndrome and back discomfort with muscle spasm.  A December 
1998 entry notes that the veteran presented records dated in 
1983 and 1988 and requested a letter relevant to obtaining 
VA disability benefits for his back.  The veteran indicated 
his belief that his back problems were related to Agent 
Orange exposure during active service.  

A VA outpatient record dated in October 1998 notes that the 
veteran had had intermittent back pain for "quite a few 
years" and that it was getting progressively worse.  The VA 
physician noted that the veteran was 52 years of age, and 
slightly overweight, and that he worked as a plumber.  
Additional testing was ordered.  Such revealed early 
degenerative disease of L4 to L5 and L5 to S1.  

In December 1998, VA received the veteran's claim of 
entitlement to service connection for disability of his 
back.

In a statement dated in December 1998, D. Gloor, M.D., noted 
that the veteran had been seen in July 1992 and on 
subsequent occasions for acute lumbar strain.  It was noted 
the lumbar strain recurred in July 1993, necessitating 
hospitalization, but that the symptoms had resolved by 
August 1993.

In May 2000, the veteran testified before an RO Hearing 
Officer.  He indicated his belief that his back was 
deteriorating due to his exposure to herbicides while 
stationed in Vietnam.  He provided testimony relevant to 
having served in areas where herbicides were sprayed, and 
also indicated he drank contaminated water while in Vietnam.  
He stated that he had problems with his entire back but that 
the area of deterioration was at L4-5.

In June 2001 VA X-rays showed multi-level mild degenerative 
disc disease of the lumbar spine and lower thoracic spine, 
as well as some degenerative facet arthropathy at L5 and 
possibly L4.  Magnetic resonance imaging conducted in 
July 2001 showed disc bulging and disc protrusion.  

A VA examination was conducted in June 2001.  The veteran 
gave a five-to-six year history of low back pain and denied 
any traumatic incidents, to include any traumatic event 
during service that initiated the back pain.  The VA 
examiner opined it was unlikely that the veteran's current 
back disability was etiologically related to service, to 
include any exposure to Agent Orange.  In an addendum dated 
in July 2001, subsequent to additional testing, the VA 
examiner confirmed the opinion that the veteran's back 
disability was less than likely related to Agent Orange 
exposure.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war, and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, service incurrence or aggravation of such may 
be presumed.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001), codified at 38 C.F.R. §§ 3.307, 
3.309.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements 
of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records are negative for evidence of back 
disability, and there is no medical evidence suggesting that 
arthritis of the back was manifested during the initial 
post-service year.  

The Board emphasizes that the veteran in this case does not 
contend that he incurred any injury to his back during 
active service, or that any back disability was first 
manifested during service or within the initial post-service 
year.  Rather, he claims that he developed degenerative 
joint disease of the back by reason of his in-service 
exposure to herbicides, specifically Agent Orange.  The 
Board does not dispute that the veteran has a currently 
diagnosed back disability, with diagnostic test confirmation 
of degenerative changes affecting his spine, to include 
degenerative joint disease, nor does the Board dispute the 
veteran's service in the Republic of Vietnam or his exposure 
to herbicides such as Agent Orange.  However, the veteran's 
back disability is not subject to presumptive service 
connection on an Agent Orange basis, there is no medical 
evidence supporting the veteran's contention that his 
current back disability is etiologically related to service, 
and the recent VA examiner concluded that it is unlikely 
that the veteran's back disability is etiologically related 
to service, to include Agent Orange exposure during service. 

The evidence of a nexus between the veteran's current back 
disability and his military service is limited to the 
veteran's own statements.  As a lay person, the veteran is 
not competent to establish the requisite causal relationship 
between his currently diagnosed back disability and his 
military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, service connection is not in 
order for this disability.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for back disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

